Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As currently claimed, the invention is similar in scope to parent applications 16/251,809 and 14/311,840. As discussed in the parent applications, the Examiner notes the following references:
Aaron (US 20080183571 A1), which talks about managing electronic coupons including targeting coupons to users based on user profiles and attributes.
Chang et al. (US 20120136707 A1), which talks about digital coupon distribution, teaches the concept of parsing coupons to determine coupon parameters.
ATIVANICHAYAPHONG et al. (US 20080243502 A1), which talks about natural language processing, including the concept of assigning scores to words.
Su et al. (US 5418717 A), which talks about multi-score language processing including a lexical category score module which analyzes and scores words.
VIJAYARAGHAVAN et a. (US 20140229408 A1), which discusses categorization of user interactions including utilizing binormal separation.
As previously discussed, while these references teach or suggest individual elements of the claimed invention such as targeting coupons/promotions, parsing of coupons, using natural language processing for scoring words, and utilizing binormal separation, there is insufficient motivation to combine these teachings without impermissible hindsight. For example, while Chang does teach the concept of parsing a coupon for parameters, there is insufficient motivation to further apply a natural language processing technique as taught by ATIVANICHAYAPHONG or Su. As such, the Examiner has determined the invention to be non-obvious to one of ordinary skill in the art at the time of the invention.
The Examiner has further determined the claimed invention to be patent eligible. As currently claimed, while the claimed invention includes elements which are abstract (targeting marketing materials which is a certain method of organizing human activity), the claimed invention is significantly more as the invention is directed towards machine analysis of language, specifically, the processing text to understand and identify meaning through the scoring based on binormal separation (machine learning). This is similar to DDR, wherein while a person may parse a coupon to determine the parameters of a coupon and target consumers based on requests and known coupon information, a person would not perform the same analysis on the parsed words. As such, the Examiner has determined the claimed invention to be patent eligible. 
The Examiner further notes the Terminal Disclaimer filed 05/31/2022 overcomes the Double Patenting Rejection of 03/02/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598. The examiner can normally be reached Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ILANA SPAR can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT M CAO/Primary Examiner, Art Unit 3622